Per Curiam:

The petition for writ of certiorari is granted. Section 2 (g) (3) of the order of the Circuit Court of Appeals is modified so as to read as follows:
“(3) that the individual contracts'of employment entered into between the respondent and some of its employees were made by the respondent in violation of the National Labor Relations Act; and that the respondent will no longer offer, solicit, enter into, continue, enforce, or attempt to enforce such contracts with its employees; but this is without prejudice to the assertion by the employees of any legal rights they may have acquired under such contracts.”
As so modified the order is affirmed. National Licorice Co. v. National Labor Relations Board, ante, p. 350. Mr. *630Justice Black and Mr. Justice Douglas are of the opinion that the order should be affirmed without modification.
Mr. Thomas F. Magner for petitioner.
Solicitor General Biddle' and Mr. Charles Fahy for respondent.